DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner notes that although claim 23 is indicated as “Previously Presented”, claim 23 was amended by Applicant and should be identified as “Currently Amended”.
Restriction/Election
Applicant's election with traverse of claims 1-8, 10-17, and 19-21 drawn to Group II in the reply filed on  04/15/2022 is acknowledged.  The traversal was found persuasive as the Applicant amended claims 22 and 23 in a manner obviating the species group restriction as raised in Requirement for Restriction/Election dated  02/15/2022. Consequently, restriction of species as raised in Requirement for Restriction/Election dated 02/15/2022 is withdrawn. 
Currently, claims 1-8, 10-17 and 19-32 are being examined on the merits.
Specification
The disclosure is objected to because of the following informalities:
 “the auditory association areas project back to the basal ganglia influence the function of timing” in para. [0006], “Vegetative State” in [0007], “improve some physical functionality, such as gait, gross motor skills, rhythmic speech, dexterity, respiratory, “in para. [0008], “tempi” in para. [0010], “…the musical cue is a delivered …” in para. [0022], “impacted by variance the beat time intervals in the drum part” in para. [0091], “and (2) using providing them to the audio engine as cue points”   in para. [0097], “During an entrainment session, another data set can be generated by a person trained in the art of using music for repetitive motion action activities can make marks in the data at the times ” in [00103] needs to be corrected.   A suggested correction is -- the auditory association areas projecting back to the basal ganglia influence the function of timing --, —vegetative state--, -- improve some physical functionality, such as gait, gross motor skills, rhythmic speech, dexterity, respiration, --, --tempo--, -- the musical cue is delivered --, -- impacted by varying the beat time intervals in the drum part--, -- and (2) providing them to the audio engine as cue points -- , --During an entrainment session, another data set can be generated by a person trained in the art of using music for repetitive motion action activities [[can]] to make marks in the data at the times -- respectively.
“Measured as 1.0- % of beat delta times” on page 19 para. [0001], in “First, musical cue at beat position: adding a musical cue where the beat signal is determined to be.” in para. [0080], “ns on a particular” in [00104]  needs to be corrected.
 Appropriate correction is required. 
Portions of the Specification has faded, grayed out text for example see at least pages 21-25. Correction is requested.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Duplicate Claims
Applicant is advised that [a] should claim 15 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof; [b]  should claim 16 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof; [c]  should claim 17 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 3 in lines 1-2 and Claim 5 lines 1-2  “performing an analysis on the selected audio content” needs to be corrected.  A suggested correction is – the step of performing [[an]] the analysis on the selected audio content – in light of its antecedent in claim 1 line 6 “performing… an analysis on the selected audio content”. 
The claims are objected to because they include plural form of the claim terms with “(s)” character enclosed within parentheses for example “modification(s)” in claim 7, 14-17, 31, 32.  Examiner suggests using a singular or plural form whichever is more appropriate, taking antecedent basis issues into consideration, so as to avoid confusion with other numbers or characters which may appear in the claims.  
Claim 8 line 2 “a patient” needs to be corrected. A suggested correction is –the patient” given its antecedent in claim 1 line 5 “a patient”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-8, 10-17 and 19-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in lines 9-11 recites “performing, by the processor, an entrainment suitability analysis on the selected audio content including analyzing the audio features and assigning a suitability score for one or more of the audio features” which renders the claim unclear. More specifically, it is unclear as to [1] whether entrainment suitability analysis on the selected audio content includes combination/summation of both steps [a] analyzing the audio features and [b] assigning a suitability score for one or more of the audio features or [2] whether entrainment suitability analysis on the selected audio content includes just the step of analyzing the audio features, subsequent to which  the process performs the step of assigning a suitability score for one or more of the audio features. Examiner suggests further clarifying by includes subject-matter of instant application specification [0069] for example entrainment suitability equation/scoring schema.
Claim 22 in lines 16-18 recites “performing, by the processor, an entrainment suitability analysis on the selected audio content, the entrainment analysis including analyzing the audio features and assigning a suitability score for one or more of the audio features” which renders the claim unclear. More specifically, it is unclear as to [1] whether entrainment suitability analysis on the selected audio content includes combination/summation of both steps [a] analyzing the audio features and [b] assigning a suitability score for one or more of the audio features or [2] whether entrainment suitability analysis on the selected audio content includes just the step of analyzing the audio features, subsequent to which  the process performs the step of assigning a suitability score for one or more of the audio features. Examiner suggests further clarifying by includes subject-matter of instant application specification [0069] for example entrainment suitability equation/derivation.
Claim 23 in lines 23-25 recites “performing an entrainment suitability analysis on the selected audio content that includes analyzing the audio features and assigning a suitability score for one or more of the audio features” which renders the claim unclear. More specifically, it is unclear as to [1] whether entrainment suitability analysis on the selected audio content includes combination/summation of both steps [a] analyzing the audio features and [b] assigning a suitability score for one or more of the audio features or [2] whether entrainment suitability analysis on the selected audio content includes just the step of analyzing the audio features, subsequent to which  the process performs the step of assigning a suitability score for one or more of the audio features. Examiner suggests further clarifying by includes subject-matter of instant application specification [0069] for example entrainment suitability equation/formula.
Claim 1 in line 10-11, claim 22 in line 18 and clam 23 in lines 24-25 recites “a suitability score for one or more of the audio features” which renders the claims unclear. More specifically, it is unclear as to the suitability score relates to suitability for what function i.e. brain entrainment, user gait or cadence synchronization or some other function. Examiner suggests defining what “a suitability score” in this context is for example by further including limitation --wherein the suitability score represents how suitable an audio feature is for triggering kinematic motion by a patient--.
Claim 10 in line 2 recites “an entrainment suitability score” which renders the claim unclear. More specifically, it is unclear as to whether claim 10 line 2 “an entrainment suitability score” is the same as, different  than or in addition to that recited in claim 1 line 10-11 “a suitability score”.  It is unclear as to how the two are related and whether one is derived from the other.
Claim 20 in line 1 recites “an entrainability score” which renders the claim unclear. More specifically, it is unclear as to whether claim 20  line 1 “an entrainability score” is the same as, different  than or in addition to that recited in claim 19 line 2  “an entrainability score” and if different in what way the two differ.
Claim 23 in line 15-16 recites “deliver the selected audio content including any modifications to the selected audio content” i.e. modifications may or not be present and in lines 19-39 recites limitation that require modification which is conflicting. Examiner suggests amending Claim 23 line 15-16 “deliver the selected audio content including any modifications to the selected audio content” to -- deliver the selected audio content including [[any]] modifications to the selected audio content—since claim 23 in lines 19-30 further recites limitations regarding the  modifications.
Claim 23 in line 19 recites “modifications” which render the claim unclear. More specifically, it is unclear as to whether claim 23 line 19 “modifications” is the same as, different than or in addition to that recited in claim 23 line 15.
Claim 23 in line 20 recites "the modifications” which render the claim unclear. More specifically, it is unclear as to whether claim 23 line 20 "the modifications” is referencing that in claim 23 line 15 and/or that in claim 23 line 19.
Claim 23 in lines 27-28 recite “modification” which renders the claim unclear. More specifically, it is unclear as to whether claim 23 lines 27-28 “modification” is among those recited in claim 23 line 15 and/or line 19 or whether claim 23 lines 27-28  “modification” is in addition to “modifications” in claim 23 line 15 and/or line 19.
Claim 26 in line 2 and claim 29 in line 1 recite “modification” which renders the claim unclear. More specifically, it is unclear as to whether claim 26 line 2 and claim 29 line 1 “modification” is among those recited in claim 23 line 15 and/or line 19 and/or line 37 or whether claim 26 line 2 and claim 29 line 1 “modification”  is in addition to “modifications” in claim 23 line 15 and/or line 19 and/or line 37 and/or claim 23 line 27 “a modification”.
Claim 1 in line 22 recites “modifications” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 22 “modifications” includes “a modification” of claim 1 line 13 or whether claim 1 line 22 “modifications” is in addition to “a modification” of claim 1 line 13.
Claim 7 in line 2 recites “modification(s)” and “at least one modification”, claim 11 in line 1 recites “modifications”, claim 14-17 in line 1 recites “modification(s)”, claim 20 in line 2 recites “modification”, claim 30-32 in line 1 recites “modification(s)” which render the claim unclear. More specifically,  it is unclear as to these claim  are referencing which of the multiple instances of “modification” in claim 1 (line 13, line 22) and whether they are in addition to “a modification of clam 1 line 13.
Claim 23 in line 37  recites “modifications” which render the claim unclear. More specifically, it is unclear as to whether claim 23 line 37 “modifications” is the same as, different than or in addition to that recited in claim 23 line 15.
Claim 25 in line 3 recites “a suitability score” which renders the claim unclear. More specifically, it is unclear as to whether claim 25 line 3 “a suitability score” is the same as, different than or in addition to that recited in claim 23 line 24 “a suitability score” and if different in what way the two differ. 
Dependent claims 2-8, 10-17 and 19-21,  24-32 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-8, 10-17 and 19-21,  24-32   are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner Claims 1-8, 10-17, 19-22, 30-32 are  each rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of US 10556087 B2 to  McCarthy; Owen et al. (hereinafter referred to as “McCarthy”)
As per Examined independent Claim 1, Examined Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 1 is generic to and encompasses claim 1 species in the conflicting patent and thus, examined claim 1 is anticipated by claim 1 in the conflicting patent to McCarthy. 

Further, as per Examined independent Claim 1, Examined Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 9 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 1 is generic to and encompasses claim 9 species in the conflicting patent and thus, examined claim 1 is anticipated by claim 9 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 2, Examined Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 2 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 2 is generic to and encompasses claim 2 species in the conflicting patent and thus, examined claim 2 is anticipated by claim 2 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 3, Examined Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 3 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 3 is generic to and encompasses claim 3 species in the conflicting patent and thus, examined claim 3 is anticipated by claim 3 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 4, Examined Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 4 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 4 is generic to and encompasses claim 4 species in the conflicting patent and thus, examined claim 4 is anticipated by claim 4 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 5, Examined Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 5 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 5 is generic to and encompasses claim 5 species in the conflicting patent and thus, examined claim 5 is anticipated by claim 5 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 6, Examined Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 6 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 6 is generic to and encompasses claim 6 species in the conflicting patent and thus, examined claim 6 is anticipated by claim 6 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 7, Examined Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 7 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 7 is generic to and encompasses claim 7 species in the conflicting patent and thus, examined claim 7 is anticipated by claim 7 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 8, Examined Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 8 is generic to and encompasses claim 1 species in the conflicting patent and thus, examined claim 8 is anticipated by claim 1 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 10, Examined Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 7 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 10 is generic to and encompasses claim 7 species in the conflicting patent and thus, examined claim 7 is anticipated by claim 7 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 11, Examined Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 11 is generic to and encompasses claim 1 species in the conflicting patent and thus, examined claim 11 is anticipated by claim 1 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 12, Examined Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 12 is generic to and encompasses claim 1 species in the conflicting patent and thus, examined claim 12 is anticipated by claim 1 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 13, Examined Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 13 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 13 is generic to and encompasses claim 13 species in the conflicting patent and thus, examined claim 13 is anticipated by claim 13 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 14, Examined Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 7 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 14 is generic to and encompasses claim 7 species in the conflicting patent and thus, examined claim 14 is anticipated by claim 7 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 15, Examined Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 15 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 15 is generic to and encompasses claim 15 species in the conflicting patent and thus, examined claim 15 is anticipated by claim 15 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 16, Examined Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 16 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 16 is generic to and encompasses claim 16 species in the conflicting patent and thus, examined claim 16 is anticipated by claim 16 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 17, Examined Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 17 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 17 is generic to and encompasses claim 17 species in the conflicting patent and thus, examined claim 17 is anticipated by claim 17 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 19, Examined Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 19 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 19 is generic to and encompasses claim 19 species in the conflicting patent and thus, examined claim 19 is anticipated by claim 19 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 20, Examined Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 20 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 20 is generic to and encompasses claim 20 species in the conflicting patent and thus, examined claim 20 is anticipated by claim 20 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 21, Examined Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 18 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 21 is generic to and encompasses claim 18 species in the conflicting patent and thus, examined claim 21 is anticipated by claim 18 in the conflicting patent to McCarthy. 

As per Examined independent Claim 22, Examined Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 9 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 22 is generic to and encompasses claim 9 species in the conflicting patent and thus, examined claim 22 is anticipated by claim 9 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 30, Examined Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 15 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 30 is generic to and encompasses claim 15 species in the conflicting patent and thus, examined claim 30 is anticipated by claim 15 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 31, Examined Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 16 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 31 is generic to and encompasses claim 16 species in the conflicting patent and thus, examined claim 31 is anticipated by claim 16 in the conflicting patent to McCarthy. 

As per Examined dependent Claim 32, Examined Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 17 of McCarthy. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 32  is generic to and encompasses claim 17 species in the conflicting patent and thus, examined claim 32  is anticipated by claim 17 in the conflicting patent to McCarthy. 
Contingently Allowable Subject-Matter
As per independent Claim 23, Claim 23 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent Claims 24-29, dependent Claims 24-29 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter:  
As per independent claims 23,  none of the prior art discloses a system for providing repetitive motion therapy via entrainment to adaptive audio content  including all the features, structures, arrangement and combination of features and structures as in  independent claim 23.
Non-patent literature “A computational system for the automatic creation of music playlists for rhythmic auditory stimulation in recreational running” to Eric J. Humphrey (included in the Information Disclosure Statement dated 05/07/2021) discloses a system to compile suitable, personalized running playlists for rhythmic auditory stimulation with minimal human intervention for music-accompanied user motion. Humphrey’s system includes a non-invasive cadence monitor to assess an individual’s target physical activity tempo and natural variance,  an application-specific tempo induction algorithm is used to computationally model human rhythm perception and map the tempo evolution of a digital music track, while simultaneously characterizing its rhythmic nature. A database of music is analyzed accordingly and the most suitable tracks for rhythmic auditory stimulation are identified and manipulated, for use as a pacing mechanism in free-field movement such as music-accompanied user running. Humphrey’s system executes in three distinct stages [a] determine an individual’s current natural resonant frequency; [b] that person’s digital music library is parsed, returning the most appropriate tracks for RAS; [c]  resulting tracks are then casted to the previously identified user-specific resonant frequency, which can be used as an accompanying playlist during subsequent runs. System design include the capability of automation, use of wearable sensor technology, application-specific tempo-induction algorithm, and phase vocoder tempo correction to create unique tracks for personalized RAS-playlists. A wearable accelerometer-based sensor is designed to non-invasively measure an individual’s physical activity during unconstrained, free-field running. Data collected from this sensor during a run is processed offline by an algorithm developed as a derivative of the primary music analysis stage. Processing of this kinematic data produces the resonant frequency of the running event used to drive a subsequent stage of the system.
Prior art of record, WO 2017031247 A1 to Agrawal V et al. discloses system and method that uses sensor and motion analysis modules. More, specifically, Agrawal discloses system to control audio signal that is to be provided to subject, has audio effects module stored on memories and adapted to cause processors to adjust values of each of set of mapped characteristics A perceptual mapping module causes processors to map set of deviated sensor motion characteristics to characteristics of audio signal to be provided to subject/patient. The mapping produces set of mapped characteristics of audio signal. An audio effects module stored on memories causes processors to adjust values of each of set of mapped characteristics based on deviation values of set of deviated sensor motion characteristics. The adjusting produces audio signal effects model to be applied to audio signal. Agrawal’s system can be used to control an audio signal that is to be provided to a subject in response to changes in motion patterns of the subject. Agrawal’s system facilitates speed of a user’s motion to be improved. The perceptual mapping module and the audio effects module are configured to allow for automated smart adjusting of the audio characteristics based on which characteristics are determined to achieve the more effective improvements in kinematic, kinetic, spatial and/or temporal motion performance.
Prior art US 20140366710 A1 to Eronen discloses a method that involves identifying beat time instants in an audio signal. More, specifically, Eronen discloses method for music meter analysis and detecting patterns in music, involves identifying non-adjacent downbeats that correspond to start of musical pattern based on score The downbeats occurring at beat time instants are identified where each downbeat corresponds to the start of a musical bar or measure. The two or more adjacent bars or measures containing musical characteristics that repeat within the audio signal are identified by generating a score using an analysis method for indicating a characteristic within the audio signal at the downbeat and identifying non-adjacent downbeats that correspond to the start of a musical pattern based on the score. Eronen’s  method can be used for music meter analysis and detecting patterns in music. Eronen’s   method increases the robustness and with the help of the deviation the beat times are matched with peaks in the accent signal more accurately. The user loops music patterns in the music player, such that he or she is able to experience musical phrases in a convenient way.
However, none of the prior art discloses  a system for providing repetitive motion therapy via entrainment to adaptive audio content  including all the features, structures, arrangement and combination of features and structures as in  independent claim 23.
As per dependent claims 24-29, dependent claims 24-29 would be contingently allowable based on their direct/indirect dependency on contingently allowable independent base Claim 23.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 9457166 and US 20070000374 for disclosing audio/sound therapy based on entrainment similar in terms of use of audio based entrainment to render therapy to that disclosed. US 20090221928 for disclosing motor training with brain plasticity similar in terms of used brain stimulation to target motor issues to that disclosed. US 20060102171 for disclosing generalized metronome for modification of biorhythmic activity similar in terms of use of sound to entrain biorhythmic activity to that disclosed. US 20130131555 for disclosing gait analysis using angular rate reversal similar in terms of gait analysis to that disclosed. US 20110166488 for disclosing a portable walking aid system that provides mutual adaptation for mutual synchronizing in a man-machine system with the  system including a sensor for sensing the motion rhythm of a walker, a recorder for recording values of measurements of the motion rhythm sensed, a target setting section for setting a target value for the motion rhythm, a timer for generating a timing signal according to the difference between the measurement and the target value, and an auditory stimulus generator for generating rhythm stimulus that is recognizable by the walker to aid in the walking rehabilitation similar in terms of use of auditory stimulus to rehabilitate physical rhythmic motion to that disclosed.  US 20170080320 for disclosing a system and method of guiding physical activity/motion through rhythmic cuing using sensors for detecting user initiated physical activity goal-directed movement and a musical phrase having a grouping of beats whereby sound signals in the musical phrase guide the users movement similar in terms of use of musical rhythmic cuing to guide and improve user physical activity to that disclosed. US 6656137 for disclosing vestibular and RAS enhancing device similar in terms of RAS enhancing therapy to that disclosed. US 20110184225 for disclosing step trainer for enhanced performance using rhythmic cues similar in terms of using rhythmic cues to enhance physical performance to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            	May 7, 2022